NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GENETTA JAMES; TIERUS JAMES,                    No. 18-55144

                Plaintiffs-Appellants,          D.C. No. 2:17-cv-01350-JFW-E

 v.
                                                MEMORANDUM*
COUNTY OF LOS ANGELES, and its
departments; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                             Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Genetta James and Tierus James appeal pro se from the district court’s

judgment dismissing their action alleging federal and state law claims arising out

of Genetta James’s employment. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion a district court’s dismissal pursuant to its


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
local rules. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995). We affirm.

      The district court did not abuse its discretion by dismissing the Jameses’

action because the Jameses failed to oppose defendants’ motion to dismiss. See id.

at 53-54 (factors to consider before dismissing an action for failure to follow a

district court’s local rules; where the district court does not make explicit findings

concerning the factors, we “review the record independently to determine if [it] has

abused its discretion”); see also C.D. Cal. R. 7-9, 7-12 (opposition to a motion

shall be filed no later than 21 days before the scheduled hearing date; failure to file

a required document may be deemed consent to the granting of the motion).

      The district court did not abuse its discretion by ruling on the motion to

dismiss without oral argument. See Fed. R. Civ. P. 78(b); C.D. Cal. R. 7-15;

Morrow v. Topping, 437 F.2d 1155, 1156-57 (9th Cir. 1971) (district court’s failure

to hold oral argument on a motion to dismiss was not an abuse of discretion or a

denial of due process).

      Because we affirm dismissal for failure to comply with the district court’s

local rules, we do not consider the merits of plaintiffs’ claims.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    18-55144